DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 9 reads “light reflected at 15 of degrees”, which appears to have an extra word “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites that the light reflected by the outer surface of the body portion of the can is reflected at 15 degrees in the direction of height to measure saturation value C15h; this is an indefinite measurement. This is indefinite because, light is reflected off a plane (not an axis), and there is no additional axis besides the direction of height defined, with which to create a plane.  Therefore, the measurement of C15h is indefinite.  Subsequently, the ratio of C15h/C15w
Further regarding claim 1, claim 1 recites the limitation "the outer surface of the body portion" in line 5.  There is insufficient antecedent basis for “outer surface” and “body portion” in the claim.  There would be sufficient antecedent basis for “the outer surface of the thinnest portion of a body portion”, but this is not what is presently claimed. 

Regarding claim 2, claim 2 recites that the light reflected by the outer surface of the body portion of the can is reflected at 15 degrees in the direction of height to measure saturation value C15h; this is an indefinite measurement. This is indefinite because, light is reflected off a plane (not an axis), and there is no additional axis besides the direction of height defined, with which to create a plane.  Therefore, the measurement of C15h is indefinite.  For purposes of examination, any reflection of light shall be considered to meet the saturation value in claim 2.

Further regarding claim 2, claim 2 is rejected for its incorporation of the above due to its dependence on claim 1. 

Regarding claim 3, claim 3 recites that the light reflected by the outer surface of the body portion of the can is reflected at 25 degrees in the direction of height to measure saturation value C25h and at 25 degrees in the circumferential direction to measure C25w, these are indefinite measurements. This is indefinite because, light is reflected off a plane (not an axis), and there is no additional axis besides the direction of height/circumferential direction defined, with which to create planes.  Therefore, the measurement of C25h and C25w are indefinite.  Subsequently, the ratio of C25h/C25w is also indefinite.  For purposes of examination, any reflection of light shall be considered to meet the ratio required in claim 3.


Further regarding claim 3, claim 3 is rejected for its incorporation of the above due to its dependence on claims 1 and 2. 

Regarding claims 4 and 5, claims 4 and 5 recite that the light reflected by the outer surface of the body portion of the can is reflected at 15 degrees in the direction of height to measure lightness value L15h and at 15 degrees in the circumferential direction to measure L15w, these are indefinite measurements. This is indefinite because, light is reflected off a plane (not an axis), and there is no additional axis besides the direction of height/circumferential direction defined, with which to create planes.  Therefore, the measurement of L15h and L15w are indefinite.  For purposes of examination, any reflection of light shall be considered to meet the values required in claims 4 and 5.  Claim 4 is further rejected for the incorporation of the above due to its dependence on claims 1-3.  Claim 5 is further rejected for the incorporation of the above due to its dependence on claims 1-4.  

Regarding claim 7, claim 7 recites “lower end portion,” for where to measure Ra2; however, the claim does not provide details for how to define this, nor does the specification provide a definition, which renders Ra2 indefinite, and subsequently the ratio of Ra1/Ra2 indefinite.  For purposes of examination, any roughness of the can shall be considered to meet the limitation of claim 7.

Further regarding claim 7, claim 7 recites the limitation "the lower end portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Further regarding claim 7, claim 7 is rejected for its incorporation of the above due to its dependence on claim 1. 

Regarding claims 9 and 10, claims 9 and 10 are rejected for their incorporation of the above due to their dependence on claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al. (JPH 09253772 A, machine translation), hereinafter Imazu, as evidenced by Sugimura et al. (EP 2444245 B1), hereinafter Sugimura.

Regarding claims 1-5 and 7, Imazu teaches an aluminum can ([0001]) with saturation and lightness values measured on its surface by the lab color system with a CM-3700 by Minolta (LCH method, multi angle spectral colorimeter; cans have circumferential and height directions) (Pg. 3 [5]) and that the drawing, ironing (drawn and ironed can) and thinning can adjust the brightness and saturation of the outer surface (Pg. 4 [9]) and further teaches the circumferential thickness is uniform (Pg. 6 [2]; i.e. no thinnest part), where the surface has a maximum roughness (Pg. 3 [11]) and average roughnesses (Pg. 3 [1]), and the roughness of the container can be increased as strain due to processing increases, or made smoother by drawing (Pg. 3 [9]), and the neck flange process (Pg. 3 [6]).  Imazu does not specifically teach surface of the can is not coated with resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imazu to detail specific roughness parameters.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II).  The motivation to optimize roughness is taught by Sugimura (in the similar field of endeavor: bright aluminum 
Sugimura (in the similar field of endeavor: bright aluminum cans ([0001])), teaches the flange process wherein a flange is applied to the upper end portion of the can and only the lid (not the neck, i.e. the entirety of the outer surface of the can is not covered in resin) is covered in resin ([0050]).
It would have been obvious to one of ordinary skill in the art to modify Imazu to incorporate the flange process wherein a flange is applied to the upper end portion of the can and only the lid (not the neck) is covered in resin taught by Sugimura.  The motivation for doing so would have been to provide a proper seal to the can and thereby avoid leaks over six months to safely store Coca Cola ([0050]).

Regarding claims 9 and 10, Imazu in view of Sugimura teaches each limitation of claim 1, as discussed above. Imazu further teaches the aluminum can is prepared by drawing and ironing with dry lubrication, (absent of coolant) ([0022]), but does not teach using a diamond-coated ironing die having a surface roughness of Ra of not more than 0.1 micron.  This “using a diamond-coated ironing die having a surface roughness of Ra of not more than 0.1 micron” is a product by process limitation, as is “prepared by executing ironing work under a dry condition…and in the absence”.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.

Response to Arguments
Applicant's arguments filed Feb have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(b) rejections.  Applicant have not clarified the planes of the measurements to remove the indefiniteness.  The figures copied into the remarks further emphasize the examiners point, they are measured at 45 degrees on the plane of the can and the Z axis (into the page).  This second axis is what is missing from the measurements, rendering the claims indefinite.  Further explanation is shown in claim 1, which defines C15W as light reflected from the light that is incident at 45 degrees in the direction of height AND in the circumferential direction (two directions define a plane here), where C15H is only described in the direction of height (which is an axis not a plane, and is indefinite).  In addition, multiple antecedent basis issues remain unaddressed, as does the rejection of claim 7 for an indefinite description of “lower end portion”.  If applicants again do not understand the basis for the 35 U.S.C. 112(b) rejections, they are invited to schedule an interview to review the rejections for clarity.

Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 102 and 103 rejections.  Applicant’s review of the invention (Pg. 7 [2]-[5]) is not commensurate in scope with claim limitations presented and is therefore not a persuasive argument.  Applicant’s review of processing (Pg. 8 [1]-Pg. 9 [1]) are not persuasive regarding claim 7, as no processing limitations are included in claim 7 and therefore processing steps provide no structural limitation to claim 7 (and Ra2 remains indefinite, see 35 U.S.C. 112(b) rejection above).  Furthermore, these arguments to the processing do not provide clear statistical differentiation of the structural differences between the applied prior art of record and the claimed process limitations of claims 9 and 10.  Therefore, .

Regarding applicant’s review of the methods of Imazu and Sugimura as an argument that the methods are not applicable for an aluminum can that is not coated with a resin (Pg. 9 [5]-Pg. 11 [1]), the examiner notes the claim amendment to “an outer surface of the can is not coated with resin” is interpreted broadly.  As currently recited, the claim merely requires a small portion of any part of the can to exclude resin (i.e. a portion of the flat bottom or top meets this requirement).  Therefore, this argument is not persuasive, as discussed above, Sugimura does teach a portion of the can excludes resin.  

Regarding applicant’s argument to the ratio of Ra1/Ra2 (Pg. 11 [2]), as discussed above, the 35 U.S.C. 112(b) rejection of Ra2 as indefinite is maintained, therefore this argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784